This appeal is from an order making absolute a rule to set aside an execution against the individual property of a partner. The writ was issued upon a confessed judgment entered upon a note signed by one of the partners for a partnership debt. It was conceded that without special authority, a partner cannot by confessing judgment for a partnership debt, bind the separate estate of his co-partner, and the question to be decided on the hearing of the rule was whether the partner who had not signed had made his separate estate liable by assent or ratification. The testimony was conflicting, but if that on behalf of the defendant was believed, it fully justified the order made. A finding of fact by the court will not be set aside unless error clearly appears.
  The order is affirmed.
 *Page 49